426 F.2d 1406
LONG JOHN DISTILLERIES, LTD., d.b.a. Long John Distilleries, Appellant,v.SAZERAC COMPANY, Inc., d.b.a. John Handy Company, Appellee.
Patent Appeal No. 8340.
United States Court of Customs and Patent Appeals.
June 11, 1970.

Milton B. Seasonwein, New York City, attorney of record, for appellant.
Eugene E. Stevens, Washington, D. C., for appellee, James C. Cawood, Washington, D. C., of counsel.
Before RICH, Acting Chief Judge, ALMOND, BALDWIN and LANE, Judges, and FISHER, Chief Judge, Eastern District of Texas, sitting by designation.
FISHER, Judge.


1
The sole issue in this opposition proceeding is whether the mark "FRIAR JOHN," when applied to brandy, would likely result in confusion, mistake or deception to the public because of similarity to the registered1 mark "LONG JOHN," owned and used by appellant-opposer in labeling its product, scotch whiskey. The Trademark Trial and Appeal Board dismissed the notice of opposition with opinion.2


2
The board found that the third party registrations of record are themselves sufficient to establish that the word "John" has been so frequently used as a part of distilled beverage marks that it is incapable of indicating origin in any one source and that the substantial good will in the mark "LONG JOHN" acquired by appellant over years of use and promotion resides in the unitary mark. Further, the board was of opinion that, considered in their entireties, the differences in sound, appearance and commercial impression of the two marks are obvious and one is in no way suggestive of the other.


3
We agree with, approve and adopt the opinion of the board, and its decision is affirmed.


4
Affirmed.



Notes:


1
 Reg. No. 577,305 issued July 14, 1953 and Reg.No.765,225, issued Feb. 18, 1964


2
 Abstracted at 156 USPQ 713